Judge BLOMMERS
(dissenting):
Initially, I question whether, under the circumstances present, Agent C.’s remarks prior to the rights advisement constitute “interrogation” or the functional equivalent thereof as contemplated by the Article 31(b) of the Uniform Code and developed military case law. Or, even if they did, that what Agent C. said was an impermissible inducement, as the majority so finds. Although the participants present during the interview gave different accounts of precisely what was said, I accept the military judge’s finding of fact that Agent C. stated: “ ‘Wayne, from this point on you *730are grounded. You can either cooperate with us and try to get your wings back or lose your wings forever,' or words to that effect.” United States v. Middleton, 10
The statement could be viewed as little more than an administrative fait accompli, that should have been recognized as such by the appellant the instant he was advised of the nature of the investigation, i.e., use and possession of illegal drugs.1 Substantiated drug abuse medically disqualifies a rated officer from flying duties. Air Force Regulation 160-43, Medical Examinations and Medical Standards, para. 7-27b (24 October 1986). Such abuse “automatically places ... [a] member’s continued service in jeopardy.” AFR 30-2, Social Actions Program, para. 3-2b (18 April 1986). For officers, it will almost always result in the initiation of administrative separation (if not punitive) proceedings. AFR 36-2, Administrative Discharge Procedures, para. 3-7c (Change 3, 1 June 1988) — previous regulation dated 1 October 1984 contained the same provision. At trial, the appellant acknowledged that he knew drug abuse was not tolerated in the Air Force and that it usually resulted in a servicemember being discharged. Yet, he testified that he confessed to using marijuana because “finally he [Agent C.j convinced me that maybe there was a chance I could get my wings back if I was honest and up front with them. And my wings were everything, they’re everything I’ve ever worked for.” In today’s Air Force I find it incredible that any rated officer, who admits while under investigation to the illegal use of drugs, would think that he would be returned to flying status at any time in the foreseeable future, let alone that he would be retained in the service.
Moreover, the situation here is considerably different factually than that faced by the Court of Military Appeals in United States v. Byers, 26 M.J. 132 (C.M.A.1988). In Byers, the agent involved talked to the suspect for between 20 and 40 minutes before providing a rights advisement. Among matters contained in this lecture were statements by the agent that in light of a positive drug urinalysis he had no doubt whatsoever that the suspect had used marijuana, and that he would have to face the situation “by cooperating with the Government in the form of making a full admission ...” Id. at 133. The Court of Military Appeals concluded:
Article 31(b) contemplates that the rights warning should be given when an interrogation begins — not at its midpoint. Fleshman [the agent] himself described the 20 to 40 minute interview as “the first part of our interrogation ” (emphasis added); and so by his own testimony, he has admitted noncompliance with Article 31(b). Moreover, Fleshman’s statement to appellant that the urinalysis had been positive and that “there was no doubt in my mind that he had used marijuana, but he would have to face the situation by cooperating with the Government in the form of making a full admission and possibly providing a signed, sworn statement” is akin to telling a suspect that he has been implicated by someone else — which we have held to be “interrogation.” (Citations omitted.)
Id. at 135. In the present case, two agents walked into the interview room where the appellant was seated; one made the statement quoted earlier, to which the appellant testified he asked, “Why?” The agents then immediately identified themselves, displayed their credentials, provided him a full rights advisement (Article 31(b) and his right to counsel), and obtained his waiver thereof. According to the OSI Interview *731Record (AFOSI Form 73 (Jul 83)), this whole process took three minutes.
However, for the purposes of the remainder of this analysis, I will accede to the position taken by my senior brothers — that the agent’s initial remarks constituted improper interrogation. As Senior Judge Lewis notes, the Court in Byers held: “... noncompliance with Article 31(b) was one circumstance to be considered along with others in determining whether the statements made by appellant after receiving a warning were voluntary.” Id. My brothers conclude that the taint of Agent C.’s initial statement was not erased by the rights advisement, but reinforced by his subsequent “sympathetic reference to his own prior experience as a pilot,” and “references to the report to be made to the wing commander of Captain Steward’s ‘conduct’ during the interview.” I view Agent C.’s reference to the fact that he had been a pilot and lost his wings as nothing more than a good investigative technique of moment, designed to gain a psychological advantage. Cf. Miranda v. Arizona, 384 U.S. 436, 449, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). The fact that the results of the interview would be reported to the wing commander is another fait accompli. The appellant acknowledged that he knew the wing commander was the key decision maker with regard to his flying status. Obviously that commander, the one who has ultimate responsibility for accomplishment of the flying mission at his installation, would be briefed on the status of the investigation. Key commanders are routinely so briefed.2
Thus, I cannot conclude that the conduct of the investigators involved in this case rendered the appellant’s inculpatory statements involuntary. Additional facts found by the military judge, and supported by evidence of record, buttress this conclusion: (1) the appellant initially agreed to talk with the investigators in hopes of satisfying their curiosity about the allegation without incriminating himself; (2) he'was an adult with several years experience in the military and in good health and mental condition; (3) the interview was conducted in a relaxed, nonthreatening atmosphere; and, (4) the appellant’s testimony that he made the admission because there was “no sense lying any more.” My reading of the record convinces me that he confessed because “the jig was up,” not because his will was worn down by skilled investigators who convinced him that if he cooperated and admitted his wrongful use of drugs he had a chance to get his “wings” back. See Article 31(d), UCMJ; United States v. Robinson, 26 M.J. 361, 367 (C.M.A.1988); United States v. Wheeler, 22 M.J. 76 (C.M.A.1986); Mil.R.Evid. 3.04(c)(3). I note that only 14 minutes into the interview a break was taken. When it resumed seven minutes later, the appellant consented to give a urine sample and permit the search of his car.3 Very shortly thereafter he admitted he had used marijuana together with his wife a few days before. He knew what urinalysis testing would reveal.
In an unrelated assertion of error, it is contended that the trial court’s imposition of a fine is inappropriate in this case. It is pointed out that there is no evidence of unjust enrichment. I would not conclude that the imposition of a fine is inappropriate. However, a question arises as to whether the convening authority could legally approve the contingent confinement portion of the sentence as it related to the fine. Earlier decisions by this Court would tend to indicate that he could not, since the sentence to confinement had already been served by the time the convening authority took his action. See United States v. Arnold, 27 M.J. 857 (A.F.C.M.R.1989); United States v. Carmichael, 27 M.J. 757 (A.F.C.M.R.1988); United States v. Gerdes, 27 M.J. 587 (A.F.C.M.R.1988). As I noted in a concurring/dissenting opinion a few *732months ago in an unpublished decision (United States v. Shada, ACM 27432, 1989 WL 76349 (1989)), I do not agree with the holdings reached in those cases. United States v. Sarea, 9 C.M.R. 633 (A.F.B.R.1953). See also United States v. Garcia, 5 U.S.C.M.A. 88, 17 C.M.R. 88 (1954); United States v. DeAngelis, 3 U.S.C.M.A. 298, 12 C.M.R. 54 (1953); United States v. Larson, 45 C.M.R. 894 (N.M.C.M.R.1972); R.C.M. 1003(b)(3), 1003(b)(8); MCM, 1969 (Rev.), para. 126h(3); MCM, 1951, para. 126h(3).
I would affirm the approved findings of guilty and the sentence.

. Agent C. testified that before the rights advisement he did tell Captain Steward that he was grounded, and that they had an allegation they wanted to clear up and would like his (Captain Steward's) cooperation in doing so so he could get back on flying status. He told Captain Steward he was grounded “to heighten his awareness to get him serious about the interview.” Agent C. stated that he knew from his earlier discussion with Colonel Stampfli (the Wing Commander) that the allegation was serious enough that they were going to ground Captain Steward until the allegation was cleared up. Captain Steward testified that he knew it was Colonel Stampfli who would make the decision about his flying status, not the OSI.


. Any case involving preferral of court-martial charges against an officer must be reported through channels to Headquarters, USAF. AFR 111-1, Military Justice Guide, para. 2-4 (30 September 1988). The Air Staff is kept appraised of the status of each case.


. The defense moved to suppress the results of the consent urinalysis at trial on the same ground as that raised in United States v. White, 27 M.J. 264 (C.M.A.1988). The military judge denied the motion. This ruling is not challenged on appeal.